                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ISAAC MONTANO,

               Plaintiff,

v.                                                          1:15-cv-00415 KG/LF

CORIZON, LLC; LISA STABER, M.D.; and,
CENTURION CORRECTIONAL HEALTHCARE
OF NEW MEXICO, LLC,

               Defendants.

               ORDER GRANTING CENTURION’S MOTION
     FOR AN AWARD OF REASONABLE EXPENSES INCURRED IN OPPOSING
               PLAINTIFF’S SECOND MOTION TO COMPEL

       THIS MATTER comes before the Court on defendant Centurion Correctional Healthcare

of New Mexico, LLC’s (“Centurion”) Motion for an Award of Reasonable Expenses Incurred in

Opposing Plaintiff’s Second Motion to Compel, filed on Aril 26, 2019. Doc. 146. Mr. Montaño

filed his response on June 14, 2019. Doc. 153. Centurion filed its reply on June 25, 2019. Doc.

156. Having read the submissions of the parties and being fully advised, the Court finds that the

motion is well taken and that the expenses and fees are reasonable, and it will GRANT the

motion.

       I.      Background and Procedural Posture

       Mr. Montaño filed a motion to compel on July 18, 2018. Doc. 104. The motion was

based on a “good faith effort” letter to Centurion from Mr. Montaño’s former attorney seeking

supplementation of certain responses to discovery requests. Id. The Court denied this motion

without prejudice on the grounds it was premature. Doc. 112. The Court determined that the

motion was premature in part because Mr. Montaño had failed to certify that he had conferred or
attempted to confer with the opposing party in an effort to obtain the discovery he sought without

the Court’s intervention pursuant to Federal Rule of Civil Procedure 37(a)(1). Id. at 2. The

Court explained that

       The duty to confer requires more than setting forth conflicting positions in written
       correspondence. [Zuniga v. Bernalillo Cty., No. CV 11-877 RHS-ACT, 2013 WL
       12333609, at *2 (D.N.M. Jan. 10, 2013) (unpublished)]. To confer means more
       than making a demand for compliance; it means “to hold a conference; compare
       views; consult together.” Id. (quoting Hoelzel v. First Select Corp., 214 F.R.D.
       634, 635 (D. Colo. 2003)). Aside from the letter, there has been no further
       communication between the parties regarding Centurion’s discovery requests. It
       appears from Centurion’s response that many of the discovery requests addressed
       in the letter may be resolved by further conference between the parties. See Doc.
       105 at 8–13.

Doc. 112 at 2. The Court denied the motion “to give the parties an opportunity to further meet

and confer regarding the discovery responses . . . .” Id. at 3.

       On November 1, 2018, Mr. Montaño filed a second motion to compel against Centurion.

Doc. 120. This second motion was again based in part on the “good faith effort” letter. Id. at 2.

The Court noted that it had previously advised Mr. Montaño of his obligation to follow the same

rules of procedure that govern other litigants, including the obligation to meet and confer with

regard to discovery disputes. Doc. 145 at 2–3. Because Mr. Montaño failed to fulfill his

obligations and he was not otherwise entitled to the discovery he sought, the Court denied the

second motion. Id.

       Pursuant to Rule 37(a)(5)(B), the Court ordered Centurion to file a motion and affidavit

for its reasonable expenses incurred in opposing Mr. Montaño’s second motion to compel, which

is the subject of the present motion. Doc. 146.




                                                  2
       II.     Discussion

       If a motion to compel is denied, the Court

       must, after giving an opportunity to be heard, require the movant, the attorney
       filing the motion, or both to pay the party or deponent who opposed the motion its
       reasonable expenses incurred in opposing the motion, including attorney’s fees.
       But the court must not order this payment if the motion was substantially justified
       or other circumstances make an award of expenses unjust.

FED. R. CIV. P. 37(a)(5)(B) (emphasis added).

       In its motion, Centurion seeks an award in the amount of $1,202.81 for the time and

expenses expended in opposing Mr. Montaño’s second motion to compel. See Doc. 146-1. Mr.

Montano does not object to the reasonableness of the fees and expenses requested. Instead, he,

once again, argues that Centurion failed to respond to the good faith effort letter and has failed to

provide him with medical records. Doc. 153 at 2–3. As Centurion points out:

       Plaintiff did not dispute that he was aware of his duty to confer or attempt to
       confer in good faith with Centurion before he filed his Second Motion to Compel.
       See, Document 153. Plaintiff did not dispute that he refused to confer or attempt
       to confer in good faith with Centurion. Id. Plaintiff did not dispute that his
       failure to confer or attempt to confer in good faith with Centurion was a violation
       of Rule 37(a)(5)(B). Id. Plaintiff did not dispute that this Court warned him
       before he filed his Second Motion to Compel that he was required to confer or
       attempt to confer in good faith with Centurion. Id. Instead, Plaintiff simply
       reiterated his version of events, peppering his recitation with ad hominem attacks.
       Id.

Doc. 156 at 3. Mr. Montaño has not convinced the Court that his motion was substantially

justified or that other circumstances make an award of expenses unjust.

       IT IS THEREFORE ORDERED that Centurion’s Motion for an Award of Reasonable

Expenses Incurred in Opposing Plaintiff’s Second Motion to Compel, Doc. 146, is GRANTED.




                                                  3
Mr. Montaño will pay Centurion $1,202.81, no later than October 24, 2019, absent a written

request showing good cause for an extension of time.



                                           Laura Fashing
                                           United States Magistrate Judge




                                              4
